OPINION Wherry, Judge: This case, which involves a petition for redetermination of a deficiency for petitioner’s 2003 tax year, is before the Court on respondent’s October 23, 2008, motion for partial summary judgment. See Rule 121(a).1 Respondent argues that petitioner is not eligible for S corporation status during 2003 because it had an ineligible shareholder — a Roth individual retirement account (Roth ira) — during that year. Petitioner counters that a Roth IRA is an eligible S corporation shareholder and that petitioner’s S corporation status remained intact. For the reasons discussed below, we agree with respondent. Background Petitioner is a Nevada corporation that elected S corporation status and filed its 2003 tax return on a Form 1120S, U.S. Income Tax Return for an S Corporation.2 Petitioner’s sole shareholder during 2003 was a custodial Roth IRA account for the benefit of Paul DiMundo.3  Respondent issued petitioner a notice of deficiency on April 10, 2007. Respondent made various determinations, including that petitioner is taxable as a C corporation for 2003 because it had an ineligible shareholder. Petitioner filed a petition with this Court on July 6, 2007. Respondent moved for partial summary judgment on the issues of whether petitioner is eligible for S corporation status for Federal tax purposes for 2003 and, if not, whether petitioner is treated as a C corporation for that year. Petitioner contests that motion. Discussion A. Summary Judgment Rule 121(a) allows a party to move “for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy.” Summary judgment is appropriate “if the pleadings, answers to interrogatories, depositions, admissions, and any other acceptable materials, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law.” Rule 121(b). Facts are viewed in the light most favorable to the nonmoving party. Dahlstrom v. Commissioner, 85 T.C. 812, 821 (1985). The moving party bears the burden of demonstrating that no genuine issue of material fact exists and that the moving party is entitled to judgment as a matter of law. Sundstrand Corp. v. Commissioner, 98 T.C. 518, 520 (1992), affd. 17 F.3d 965 (7th Cir. 1994). The Court has considered the pleadings and other materials of record and concludes that there is no genuine justiciable issue of material fact. Whether a Roth IRA is an eligible S corporation shareholder is a legal question appropriate for decision by summary judgment. B. S Corporations: Shareholder Eligibility An S corporation is not generally subject to Federal income taxes. Sec. 1363(a).4 Like a partnership, it is a conduit through which income flows to its shareholders. See Gitlitz v. Commissioner, 531 U.S. 206, 209 (2001) (“Subchapter S allows shareholders of qualified corporations to elect a ‘pass-through' taxation system under which income is subjected to only one level of taxation.”). A qualifying “small business corporation” must affirmatively elect S corporation status in order to be treated as an S corporation for Federal income tax purposes. Secs. 1361(a), 1362(a)(1). That S election terminates automatically and immediately if any of the eligibility rules is violated. Sec. 1362(d)(2). For example, if an ineligible shareholder acquires stock in an S corporation, the S corporation’s S election terminates on the date on which the ineligible shareholder acquired the stock. Sec. 1362(d)(2)(B); sec. 1.1362-2(b)(2), Income Tax Regs. If we agree with respondent that a Roth IRA is an ineligible S corporation shareholder, then petitioner was not an S corporation during 2003 and should be taxed as a C corporation for that year. The S corporation eligibility rules, which focus on both the corporate and shareholder levels, are quite elaborate. Among those rules are detailed shareholder eligibility requirements that restrict the number and type of eligible S corporation shareholders. In general, S corporation shareholder eligibility is limited to domestic individuals, estates, certain trusts, and certain exempt organizations. See sec. 1361(b)(1)(B), (c)(2), (6). Section 1361(c)(2)(A) prescribed, as of the tax year at issue, the types of trusts that are eligible S corporation shareholders: (2) Certain trusts permitted as shareholders.— (A) In general. — For purposes of subsection (b)(1)(B), the following trusts may be shareholders: (i) A trust all of which is treated (under subpart E of part I of sub-chapter J of this chapter) as owned by an individual who is a citizen or resident of the United States. (ii) A trust which was described in clause (i) immediately before the death of the deemed owner and which continues in existence after such death, but only for the 2-year period beginning on the day of the deemed owner’s death. (iii) A trust with respect to stock transferred to it pursuant to the terms of a will, but only for the 2-year period beginning on the day on which such stock is transferred to it. (iv) A trust created primarily to exercise the voting power of stock transferred to it. (v) An electing small business trust. The list of eligible S corporation shareholders has been anything but static. When subchapter S was first added to the Internal Revenue Code in 1958, the only permissible S corporation shareholders were domestic individuals and estates. In the Tax Reform Act of 1976, Pub. L. 94-455, sec. 902(c)(2)(A), 90 Stat. 1609, Congress amended subchapter S to allow certain trusts to own S corporation stock. In the Small Business Job Protection Act of 1996, Pub. L. 104-188, sec. 1316(a), 110 Stat. 1785, Congress amended section 1361(b)(1)(B) and added section 1361(c)(6) to permit certain tax-exempt organizations to own S corporation stock.5 Although it took effect after the tax year at issue, a more recent and more relevant congressional amendment permits a bank to make an S corporation election where the bank’s stock is held in a trust that qualifies as an IRA or a Roth IRA. See sec. 1361(c)(2)(A)(vi).6  C. IRAs7  Provisions for traditional IRAs were enacted into the Internal Revenue Code as part of the Employee Retirement Income Security Act of 1974, Pub. L. 93-406, sec. 2002(b), 88 Stat. 959. The IRA provisions were designed “to create a system whereby employees not covered by qualified retirement plans would have the opportunity to set aside at least some retirement savings on a tax-sheltered basis.” Campbell v. Commissioner, 108 T.C. 54, 63 (1997). The basic tax characteristics of a traditional IRA are (1) deductible contributions, (2) the accrual of tax-free earnings (except with respect to section 511 unrelated business income), and (3) the inclusion of distributions in gross income.8 See secs. 219(a), 408(a), (d)(1), (e). Roth IRAs are of more recent vintage, having been created as part of the Taxpayer Relief Act of 1997, Pub. L. 105-34, sec. 302, 111 Stat. 825, to further encourage individual savings. The basic tax characteristics of a Roth IRA are (1) nondeductible contributions, (2) the accrual of tax-free earnings, and (3) the exclusion of qualified distributions from gross income. See sec. 408A(a), (c)(1), (d)(1) and (2)(A).9  Section 408(a) provides in pertinent part that “the term ‘individual retirement account’ means a trust created or organized in the United States for the exclusive benefit of an individual or his beneficiaries”. However, iras and Roth iras can assume another legal form. They can be custodial accounts. In that case, they must be treated as trusts in order to qualify as IRAS. See sec. 408(h). In other words, a custodial account IRA must be treated as a trust in order for it to qualify as an IRA under section 408. D. Parties’ Arguments Petitioner has two arguments. First, petitioner argues that “a custodial account qualifying as an IRA also meets the qualifications to be a shareholder of an S corporation.” According to petitioner, the beneficiary of the custodial account — in this case, Mr. DiMundo — should be considered the shareholder for purposes of section 1361. In support of that argument, petitioner cites section 1.1361-l(e)(l), Income Tax Regs., which provides that “The person for whom stock of a corporation is held by a nominee, guardian, custodian, or an agent is considered to be the shareholder of the corporation for purposes of this paragraph (e) and paragraphs (f) and (g) of this section.” Petitioner also cites Rev. Rul. 66-266, 1966-2 C.B. 356, and Priv. Ltr. Rul. (plr) 86-05-028 (Nov. 4, 1985)10 for the proposition that S corporation stock held in a custodial account for a disabled person or by a custodian under the Uniform Gifts to Minors Act is treated as held by the disabled person or child. Petitioner’s other argument is that an IRA is a grantor trust that qualifies as an S corporation shareholder under section 136 l(c)(2)(A)(i), which provides that eligible S corporation shareholders include “A trust all of which is treated (under subpart E of part I of subchapter J of this chapter) as owned by an individual who is a citizen or resident of the United States.”11  Respondent argues that “an IRA custodial account is very different” from the custodial accounts that were the subjects of the revenue ruling and the PLR because in those instances “the assets are held in a custodial account for someone who can not legally hold them for themselves, and the income is taxed currently.” Respondent points to the sharp contrast between those situations and the instant one “where a person who can legally hold the asset chooses to transfer such assets to the custodian so tax benefits can be achieved.” Addressing petitioner’s other argument, respondent points to Rev. Rul. 92-73, 1992-2 C.B. 224, in which the Commissioner concluded that a trust that qualifies as an IRA is not a permitted shareholder of an S corporation. E. Roth IRAs Are Not Eligible S Corporation Shareholders12  We begin by acknowledging that no statute or regulation in effect during 2003 explicitly prohibited a traditional or a Roth IRA from owning S corporation stock.13 At that time, the only legal authority specifically addressing the issue was Rev. Rul. 92-73, supra.14 Thus, the legal issue presented in this case is one of first impression in our Court. 1. Deference to Revenue Rulings “A ‘Revenue Ruling’ is an official interpretation by the Service that has been published in the Internal Revenue Bulletin. Revenue Rulings are issued only by the National Office and are published for the information and guidance of taxpayers, Internal Revenue Service officials, and others concerned.” Sec. 601.601(d)(2)(i)(a), Statement of Procedural Rules. We are not bound by revenue rulings,15 and, applying the standard enunciated by the Supreme Court in Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944), the weight (if any) that we afford them depends upon their persuasiveness and the consistency of the Commissioner’s position over time. See PSB Holdings, Inc. v. Commissioner, 129 T.C. 131, 142 (2007) (“[W]e evaluate the revenue ruling under the less deferential standard enunciated in Skidmore v. Swift & Co., 323 U.S. 134 (1944)”).16 The Statement of Procedural Rules acknowledges the meaningful distinction to be drawn between regulations and revenue rulings. See sec. 601.601(d)(2)(v)(d), Statement of Procedural Rules (“Revenue Rulings published in the Bulletin do not have the force and effect of Treasury Department Regulations (including Treasury decisions), but are published to provide precedents to be used in the disposition of other cases, and may be cited and relied upon for that purpose.”). 2. Persuasiveness of Rev. Rul. 92-73 The rationale underlying Rev. Rul. 92-73, supra, is straightforward — traditional IRAs are not eligible S corporation shareholders because the beneficiary of a traditional IRA is not taxed currently on the IRA’s share of the S corporation’s income whereas the beneficiaries of the permissible S corporation shareholder trusts listed in section 1361(c)(2)(A) are taxed currently on the trust’s share of such income.17  The revenue ruling’s rationale sensibly distinguishes IRAs from grantor trusts governed by sections 671-679.18 “When a grantor or another person is treated under subpart E (section 671 and following) as the owner of any portion of a trust, there are included in computing his tax liability those items of income, deduction, and credit against tax attributable to or included in that portion.” Sec. 1.671-3(a), Income Tax Regs.; see Estate of O’Connor v. Commissioner, 69 T.C. 165, 174 (1977) (“When a grantor or other person has certain powers in respect of trust property that are tantamount to dominion and control over such property, the Code ‘looks through’ the trust form and deems such grantor or other person to be the owner of the trust property and attributes the trust income to such person.”). That, of course, is not the case with traditional and Roth IRAs — earnings accrue tax free in both entities.19 It follows that the tax relationship between an individual beneficiary and a traditional or Roth IRA is not governed by the grantor trust provisions of subpart E of part I of sub-chapter J (sections 671-679).20  We also note that, as a technical matter, traditional and Roth IRAs do not appear to be grantor trusts and their taxation is governed by sections 408 and 408A, which are in subchapter D, part I, of the Internal Revenue Code. Unlike grantor trusts, traditional and Roth IRAs exist separate from their owners for Federal income tax purposes. Were that not the case, Congress would not have needed to subject IRAs to the unrelated business income tax (ubit).21  In any event, even assuming arguendo that traditional and Roth IRAs could technically qualify as grantor trusts (because of their owners’ powers and interests), it would be nonsensical to treat them as such. In the case of a grantor trust, the grantor is subject to tax on the trust’s income and gains — the trust is simply a conduit through which the income and gains pass to the grantor. See Estate of O’Connor v. Commissioner, supra at 174; see also Hornberger v. Commissioner, T.C. Memo. 2000-42 n.5 (“A grantor trust is not subject to the income tax. Rather, all of the income and deductions pertaining to a grantor trust must be taken into account by the grantor.”), affd. 4 Fed. Appx. 174 (4th Cir. 2001).22 In stark contrast, the tax law does not look through IRAs, and no Federal income tax is paid on an IRA’s income and gains (except when UBIT is triggered). Because the tax-free accrual of income and gains is one of the cornerstones of traditional and Roth IRAs, it would make no sense to treat IRAs as grantor trusts thereby ignoring one of their quintessential tax benefits. As it stands, an IRA — and not its grantor or beneficiary — owns the IRA’s income and gains, and section 408(e) exempts the IRA from Federal income tax (except when UBIT is triggered). Finally, since issuing Rev. Rul. 92-73, supra, the Commissioner has applied it consistently to all IRAs. For example, the Commissioner regularly invokes Rev. Rul. 92-73, supra, in PLRs addressing inadvertent termination waiver requests under section 1362(f).23 See, e.g., Priv. Ltr. Rul. 2009-15-020 (Dec. 19, 2008); Priv. Ltr. Rul. 2008-45-037 (July 31, 2008); Priv. Ltr. Rul. 2005-01-013 (Sept. 29, 2004). 3. Other Compelling Reasons To Reject the Legal Interpretation Petitioner Advocates Of more significance than Rev. Rul. 92-73, supra, is the fact that there is no indication that Congress ever intended to allow IRAs to own S corporation stock; the only available evidence suggests otherwise. To begin with, IRAs are not explicitly listed in section 1361 as eligible S corporation shareholders. Had Congress intended to render IRAs eligible S corporation shareholders, it could have done so explicitly, as it has in the limited case of banks desiring to elect S status. See Traynor v. Turnage, 485 U.S. 535, 547 (1988) (“If Congress had intended instead that primary alcoholism not be deemed ‘willful misconduct’ for purposes of § 1662(a)(1), as it had been deemed for purposes of other veterans’ benefits statutes, Congress most certainly would have said so.”); Helvering v. Stockholms Enskilda Bank, 293 U.S. 84, 93 (1934) (“If it had been intended to make an exemption in respect of such taxes in favor of nonresidents, it is reasonable to suppose that Congress would have said so in explicit terms instead of leaving the fate of taxes upon the large sums thus involved to depend upon the way in which a court might happen to construe the word ‘resident’ — a most unsatisfactory substitute, as the conflicting decisions in this and the next succeeding case bear witness.” (Fn. ref. omitted)). Moreover, the events that precipitated Congress’ decision to carve out the very narrow exception that allows IRAs to hold shares in S corporation banks reflect that, except for that limited circumstance, Congress has not permitted IRAs to own S corporation stock. In a section of the Gramm-Leach-Bliley Act, Pub. L. 106-102, sec. 721, 113 Stat. 1470 (1999), titled “Expanded Small Bank Access to S Corporation Treatment”, Congress ordered the Comptroller General of the United States to conduct a study of possible revisions to the rules governing S corporations including “permitting shares of such corporations to be held in individual retirement accounts”. Such a study would have been unnecessary if Congress considered IRAs eligible S corporation shareholders. The Comptroller General’s response came in the form of a June 2000 Government Accounting Office (GAO) report to Congress. The GAO observed that “Although C-corporation banks are permitted to have IRA shareholders, if they wish to become S-corporations they must eliminate the IRA shareholders” and that “Treasury officials generally opposed this proposal because permitting iras to hold shares in S-corporation banks would create untaxed income for a potentially long period of time.” U.S. General Accounting Office, BANKING TAXATION: Implications of Proposed Revisions Governing S-Corporations on Community Banks 6-7 (gao/ggd-00 — 159) (2000). Later in its report the GAO noted that “Legal and accounting experts we interviewed indicated that eliminating IRA shareholders increases the cost and length of the Sub-chapter S conversion process for banks and their shareholders” and went on to explain why that is so. Id. app. IV at 47. Congress eventually acted by adding section 1361(c)(2)(A)(vi) in 2004. See supra note 6. That provision is a very narrow one. It permits traditional and Roth IRAS to be shareholders of S corporation banks, but only to the extent of bank stock held by the iras as of October 22, 2004. The legislative history underlying that statutory amendment reflects that Congress was acting to amend the law because of its belief that IRAs were ineligible S corporation shareholders. See H. Rept. 108-548 (Part 1), at 129 (2004) (“Under present law, an IRA cannot be a shareholder of an S corporation.”). If petitioner is correct, then that change in law — preceded by a congressionally mandated study — was unnecessary, and in enacting section 1361(c)(2)(A)(vi) Congress engaged in a useless act after sending the Comptroller General on a fool’s errand. Although interpretations by a subsequent Congress of a previous Congress’ legislative intent are not controlling,24 we are reluctant to impute a useless act to Congress and to reach a conclusion that renders an entire clause of section 1361 mere surplusage. See United States v. Hecla Mining Co., 302 F.2d 204, 211 (9th Cir. 1961) (“We cannot assume that Congress did a useless act. The fact that Congress saw fit to enact this amendment confirms our conclusion that there may be no offset in the computation of interest.”). The trend toward increased flexibility for S corporations means that the time may come when Congress sees fit to allow IRAS to own stock in any S corporation.25 For now, as in 2003, that is not the case. As a consequence, Mr. DiMundo’s Roth IRA was not eligible to own shares in petitioner. Because it did, petitioner was ineligible for S corporation status in 2003. See sec. 1362(d)(2). Petitioner is therefore a C corporation for Federal income tax purposes for the 2003 tax year. The Court has considered all of petitioner’s contentions, arguments, requests, and statements. To the extent not discussed herein, we conclude that they are meritless, moot, or irrelevant. To reflect the foregoing, An appropriate order will be issued granting respondent’s motion for partial summary judgment. Reviewed by the Court. Colvin, Cohen, Wells, Halpern, Vasquez, Gale, Thornton, Marvel, Goeke, Gustafson, and Paris, JJ., agree with this majority opinion.   Rule references are to the Tax Court Rules of Practice and Procedure. Unless otherwise noted, section references are to the Internal Revenue Code of 1986, as amended and in effect for the tax year at issue.    The Form 1120S indicates that petitioner’s S election was effective Oct. 2, 2002.    The account was held at the First Trust Co. of Onaga in Onaga, Kansas.    Although S corporations generally do not pay Federal income tax, in some circumstances they may be subject to corporate-level taxes on certain built-in gains and excess passive investment income. See secs. 1374(a), 1375(a).    The list of permissible tax-exempt organizations that sec. 1361(c)(6) permits to own S corporation stock includes qualified pension, profit-sharing, and stock bonus plans (within the meaning of sec. 401(a)) and exempt organizations (within the meaning of sec. 501(a) and (c)(3)). Petitioner’s Roth IRA was not a qualified pension, profit-sharing, or stock bonus plan under sec. 401(a) nor an exempt organization within the meaning of sec. 501. Petitioner does not argue to the contrary.    The American Jobs Creation Act of 2004, Pub. L. 108-357, sec. 233(a), 118 Stat. 1434, added that provision to sec. 1361(c)(2)(A). The added clause applies only to bank stock held in an IRA or a Roth IRA as of Oct. 22, 2004. Because of the temporal limitation a bank cannot qualify for an S corporation election where (i) any portion of its stock is held in a trust that qualifies as an individual retirement account and (ii) such stock was transferred to the trust after Oct. 22, 2004. We will discuss that clause and what precipitated its addition to the Internal Revenue Code later in this Opinion.    Although the Internal Revenue Code refers only to IRAs and Roth IRAs, to distinguish between Roth IRAs and non-Roth IRAs in this Opinion we refer to non-Roth IRAs as traditional IRAs. The parties seemingly agree that, for purposes of eligibility as an S corporation shareholder, there is no difference between a traditional IRA and a Roth IRA.    IRA distributions rolled over pursuant to sec. 408(d)(3) within 60 days of receipt are excluded from the IRA beneficiary’s gross income. In addition, for taxable years after 2005 certain qualified charitable distributions of up to $100,000 a year made by an IRA trustee at the IRA beneficiary’s direction may be excludable from the IRA beneficiary’s income. See sec. 408(d)(8)(A).    The timing of the tax benefit is the critical difference between traditional and Roth IRAs. A traditional IRA provides an immediate tax benefit, as contributions are deductible. When distributions are eventually taken from a traditional IRA, they will be included in gross income and subject to Federal income tax. In contrast, there is no immediate tax benefit to Roth IRA contributions, as they are not deductible. The tax benefit comes later, when qualified distributions are taken from the Roth IRA and are not included in gross income and are therefore not subject to Federal income tax.    Private letter rulings may not be used or cited as precedent under sec. 6110(k)(3), but we assume that petitioner cites the 1985 private letter ruling as evidence of the practice of the Commissioner. See Hanover Bank v. Commissioner, 369 U.S. 672, 686 (1962); Magdalin v. Commissioner, T.C. Memo. 2008-293 n.7.    Subpt. E of pt. I of subch. J includes secs. 671-679. Trusts that fall under those sections are often referred to as “grantor trusts”.    That is, except for the limited transitory relief explicitly authorized by Congress vis-a-vis S corporation banks. See supra p. 206.    Recently finalized sec. 1.1361 — l(h)(l)(vii), Income Tax Regs., contains such an explicit prohibition. The regulation was effective Aug. 14, 2008. T.D. 9422, 2009-2 C.B. 898.    There is one judicial opinion, involving a case in which neither the Commissioner nor the United States was a party that touched on, but did not decide, the issue. See Schuylkill Skyport Inn, Inc. v. Rich, Civil No. 95-3128 (E.D. Pa., Jan. 6, 1998) (“All of the parties to this litigation recognize that, if an IRA is a shareholder of a corporation, that corporation under the Internal Revenue Code and Regulations cannot be a valid Subchapter ‘S’ corporation.”).    See, e.g., Estate of Lang v. Commissioner, 64 T.C. 404, 406—407 (1975) (“A revenue ruling, without more, of course, is simply the contention of one of the parties to the litigation, and is entitled to no greater weight.”), affd. in part and revd. in part on other grounds 613 F.2d 770 (9th Cir. 1980). In affirming that Opinion in part, the Court of Appeals concluded that “The Tax Court properly declined to defer to an unreasonable ruling.” Estate of Lang v. Commissioner, 613 F.2d at 776.    In United. States v. Mead Corp., 533 U.S. 218 (2001), the Supreme Court recognized that there are various types of agency pronouncements that may be entitled to differing levels of deference and that the lowest level of deference — Skidmore deference — has continuing vitality. See id. at 234 (“Chevron did nothing to eliminate Skidmore’s holding that an agency’s interpretation may merit some deference whatever its form, given the ‘specialized experience and broader investigations and information’ available to the agency” (quoting Skidmore v. Swift & Co., 323 U.S. 134, 139 (1944))); id. at 235 (concluding that a tariff classification ruling by the U.S. Customs Service “may surely claim the merit of its writer’s thoroughness, logic, and expertness, its fit with prior interpretations, and any other sources of weight”). In so doing, the Supreme Court set forth a two-prong test for determining whether to afford an agency pronouncement Chevron deference. Id. at 226-227 (“We hold that administrative implementation of a particular statutory provision qualifies for Chevron deference when it appears that Congress delegated authority to the agency generally to make rules carrying the force of law, and that the agency interpretation claiming deference was promulgated in the exercise of that authority.”); see also Marmolejo-Campos v. Holder, 558 F.3d 903, 908 (9th Cir. 2009) (en banc) (“Not every agency interpretation of its governing statute is entitled to Chevron deference, however.”). The Department of the Treasury and the Internal Revenue Service issue various types of pronouncements including, for example, Treasury decisions (i.e. regulations), revenue rulings, revenue procedures, technical advice memorandums, and private letter rulings. Those pronouncements warrant varying levels of judicial deference, in accordance with the test set forth by the Supreme Court in United States v. Mead Corp., supra. Revenue rulings do not warrant Chevron deference under the test set forth in United States v. Mead Corp., supra, because they clearly fail the test’s second prong. See Nelson v. Commissioner, 568 F.3d 662, 665 (8th Cir. 2009) (analyzing a revenue ruling using Skidmore deference), affg. 130 T.C. 70 (2008); Kornman & Associates, Inc. v. United States, 527 F.3d 443, 454 (5th Cir. 2008) (“Even assuming that revenue rulings satisfy the first prong of the Mead test, see I.R.C. § 7805(a), they clearly fail the second.”); id. (“Furthermore, other circuit courts have uniformly held that revenue rulings are not entitled to Chevron deference.”) (string citation omitted); see also Aeroquip-Vickers, Inc. v. Commissioner, 347 F.3d 173, 181 (6th Cir. 2003) (“When promulgating revenue rulings, the IRS does not invoke its authority to make rules with the force of law. Specifically, the IRS does not claim for revenue rulings ‘the force and effect of Treasury Department regulations.’” (citing Rev. Proc. 89-14, 1989-1 C.B. 814)). Absent stipulation to the contrary, the appropriate venue for an appeal of the decision in this case is the Court of Appeals for the Ninth Circuit, in which there is strong support for affording revenue rulings Skidmore deference. See Texaco Inc. v. United States, 528 F.3d 703, 711 (9th Cir. 2008) (‘We have held that generally revenue rulings are entitled at least to ‘Skidmore deference.’”); Omohundro v. United States, 300 F.3d 1065, 1067-1069 (9th Cir. 2002) (per curiam) (analyzing a revenue ruling using Skidmore deference); McDaniel v. Chevron Corp., 203 F.3d 1099, 1112 (9th Cir. 2000) (“Though revenue rulings do not have the force of law, they do constitute a body of experience and informed judgment to which we may look for guidance.”).    Rev. Rul. 92-73, 1992-2 C.B. 224, was issued before the Roth IRA provisions were enacted into the Internal Revenue Code. It referred to IRAs, which we refer to as traditional IRAs.    Although Roth IRAs did not exist when the revenue ruling was issued, the Commissioner would have had even more reason to distinguish Roth IRAs from grantor trusts. Distributions from a traditional IRA are included in gross income under sec. 408(d). Qualified distributions from a Roth IRA are not includable in gross income under sec. 408A(d). Thus, if a Roth IRA qualified as an S corporation shareholder, tax alchemy in a free enterprise business context could be achieved. This would grant an overwhelming competitive tax benefit to a Roth IRA-owned business compared to a C corporation competitor who is subject to two levels of tax— one at the corporate level and another at the shareholder level. Though it can be argued that the unrelated business income tax (UBIT) functions to plug this loophole, it is not clear that the UBIT would do so in a case like the instant one.    When Rev. Rul. 92-73, supra, was issued, Congress had not yet amended sec. 1361 to permit certain tax-exempt entities to own S corporation stock. See supra p. 205. With the Small Business Job Protection Act of 1996, Pub. L. 104 — 188, 110 Stat. 1755, certain tax-exempt entities — including employee stock ownership plans (ESOPs) that satisfy the requirements of sec. 401(a) — became eligible S corporation shareholders for the first time. Petitioner thoughtfully argues that the 1996 amendments undermine the rationale of Rev. Rul. 92-73, supra, because ESOP participants are not taxed currently on an S corporation’s income. Petitioner argues further that “The analysis used by respondent in Eev. Rul. 92-73 was implicitly overturned by the enactment of the S corporation ESOP rules.” We respectfully disagree. The 1996 amendments in no way bear on the Commissioner’s ultimate conclusion in Rev. Rul. 92-73, supra, that the Federal income tax rules relating to grantor trusts are incompatible with the Federal income tax rules relating to IRAs. In other words, the fact that Congress has allowed certain tax-exempt entities (including ESOPs) to own S corporation stock does not mean, ipso facto, that IRAs and grantor trusts are treated the same for Federal income tax purposes. See Staff of Joint Comm, on Taxation, General Explanation of Tax Legislation Enacted in the 104th Congress, at ISO-131 (J. Comm. Print 1996). Moreover, as explained later in this Opinion, (1) had Congress intended to allow IRAs to own S corporation stock, it would have said so explicitly and (2) all available evidence reflects that Congress has expressed a contrary intent.    Whether an IRA assumes the legal form of a custodial account or a trust is immaterial to whether an IRA is an eligible S corporation shareholder. Moreover, the fact that Mr. DiMundo’s Roth IRA assumed the form of a custodial account undercuts the grantor trust argument. Although Mr. DiMundo’s Roth IRA is designated “custodial”, it is deemed a trust for purposes of sec. 408. See sec. 408(h). Sec. 408(h) provides that custodial account IRAs are treated as trusts “For purposes of this section” — meaning for purposes of sec. 408 and no other section of the Internal Revenue Code. This means that a custodial account IRA would not be treated as a trust for purposes of sec. 1361(c)(2)(A)(i) and the grantor trust provisions. Furthermore, petitioner’s reliance on Rev. Rul. 66-266, 1966-2 C.B. 356, and Priv. Ltr. Rul. 86-05-028 (Nov. 4, 1985) for the proposition that we should look through the custodial account to its owner for S corporation shareholder eligibility purposes is unpersuasive. The fact that the Commissioner has applied the law liberally when dealing with S corporation stock held for disabled individuals does not compel us to conclude that he must extend the same liberal application to all S corporation stock held in custodial accounts whether the owners are disabled or not. Finally, petitioner’s reliance on sec. 1.1361 — 1(e)(1), Income Tax Regs., is unpersuasive. Paragraph (e), which is titled “Number of shareholders”, does not stand for the proposition that the tax law looks through an IRA trust and treats its owner/beneficiary as the shareholder for purposes of determining S corporation shareholder eligibility. Unlike the instances contemplated by the regulation — where income attributable to S corporation stock (e.g., dividends) flows through a “nominee, guardian, custodian, or an agent” to the individual for whom the stock is held'— such income does not flow through an IRA to its beneficiary. It is the IRA’s income, not the beneficiary’s. An IRA exists on its own — separate from its beneficiary — and, under sec. 408(e)(1) is exempt from taxation unless UBIT is triggered, in which case the income tax is paid by the IRA, not its beneficiary. Although the IRA’s accumulated income will, under current law, eventually be released to the beneficiary or successor beneficiary in a taxable (traditional IRA) or nontaxable (Roth IRA) distribution stream sometime in the future, that does not make the IRA a “nominee, guardian, custodian, or an agent” of the beneficiary with respect to the S corporation stock for purposes of sec. 1.1361-l(e)(l), Income Tax Regs. See infra note 21. The trust (Mr. DiMundo’s Roth IRA) and not Mr. DiMundo (the individual) was petitioner’s sole shareholder.    The UBIT, which is provided for in secs. 511-514, functions “to prevent tax-exempt organizations from unfairly using their tax-exempt status to compete with commercial businesses.” FAlumni Association of the Univ. of Or., Inc. v. Commissioner, T.C. Memo. 1996-63, affd. 193 F.3d 1098 (9th Cir. 1999). The Internal Revenue Code imposes UBIT on tax-exempt organizations, including IRAs. See sec. 408(e)(1). If the Internal Revenue Code treated an IRA’s owner as owning the IRA’s income — rather than treating the IRA as owning the income itself — Congress would not have needed to subject IRAs to UBIT.    In fact, a grantor trust that is treated as owned by one person and meets the requirements of sec. 1.671-4(b)(2)(i)(A), Income Tax Regs., need not obtain a separate tax identification number, sec. 301.6109-l(a)(2), Proced. & Admin. Regs., and is not required to file a separate tax return, sec. 1.671-4(b), Income Tax Regs. Instead, the owner may report the trust’s income on his or her own return.    If an S corporation’s S election is inadvertently terminated (for example, because stock is issued to an ineligible shareholder), the S corporation can seek a PLR deeming the termination inadvertent and permitting the S corporation to retain its S corporation status. See sec. 1362(f).    Although a subsequent Congress’ view of a prior Congress’ action is not controlling, see United States v. Phila. Natl. Bank, 374 U.S. 321, 348-349 (1963) (observing that ‘“The views of a subsequent Congress form a hazardous basis for inferring the intent of an earlier one’” (quoting United States v. Price, 361 U.S. 304, 313 (I960))), a subsequent Congress’ view is certainly entitled to weight in a case like this one, see Seatrain Shipbuilding Corp. v. Shell Oil Co., 444 U.S. 572, 596 (1980) (“[W]hile the views of subsequent Congresses cannot override the unmistakable intent of the enacting one, such views are entitled to significant weight, and particularly so when the precise intent of the enacting Congress is obscure” (citations omitted)).    On May 7, 2009, a bill was introduced in the Senate that would expand S corporation shareholder eligibility to include all traditional and Roth IRAs by modifying sec. 1361(c)(2)(A)(vi). See S. 996, 111th Cong., 1st Sess., sec. 6(a) (2009). The same proposal was introduced in the Senate in each of the two preceding Congresses. See S. 3063, 110th Cong., 2d Sess., sec. 6(a) (2008); S. 3838, 109th Cong., 2d Sess., sec. 102(a) (2006).